11 B.R. 725 (1981)
In re Michael Harris CARROLL and Josie Carroll, Debtors.
The ARIZONA BANK, Appellant,
v.
Michael Harris CARROLL and Josie Carroll, Appellees.
Bankruptcy No. AZ-81-1007-KHL.
United States Bankruptcy Appellate Panels of the Ninth Circuit.
May 26, 1981.
Roland J. LaVallee, Ryley, Carlock & Ralston, Phoenix, Ariz., for appellant.
*726 Paul J. West, Avondale, Ariz., for appellees.
Before KATZ, HUGHES and LASAROW, Bankruptcy Judges.

OPINION
HERBERT KATZ, Bankruptcy Judge:
Under the facts in this case the Arizona Bank held a valid security interest in a pickup truck owned by the debtors herein and valued at $2,400.00. In the court below the debtors applied for a redemption of the truck in installment payments. On January 1, 1981, Judge Maggiore ordered that a redemption under 11 U.S.C. § 722 can be made in installment payments. 7 B.R. 907 (Bkrtcy.).
11 U.S.C. § 722 provides:
"An individual debtor may, whether or not the debtor has waived the right to redeem under this section, redeem tangible personal property intended primarily for personal, family, or household use, from a lien securing a dischargeable consumer debt, if such property is exempted under Section 522 of this title or has been abandoned under § 554 of this title, by paying the holder of such lien the amount of the allowed secured claim of such holder that is secured by such lien." (Emphasis added).
After reviewing Section 722 and the applicable legislative history this court finds that a redemption must be made through a lump sum payment. See also In re Zimmerman, 4 B.R. 739, 2 C.B.C.2d 650 (Bkrtcy.S.D. Cal.1980). To hold otherwise would frustrate the clear meaning of the section.
REVERSED.